COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-16-00448-CR


EX PARTE MARK AARON
THOMAS




                                     ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY
                TRIAL COURT NO. C-297-010626-1076371-A

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant Mark Aaron Thomas attempts to appeal from the Texas Court of

Criminal Appeals’s denial of his application for writ of habeas corpus.        On

November 28, 2016, we notified Thomas of our concern that we lack jurisdiction

over this appeal because this court has no jurisdiction to review decisions of the



      1
       See Tex. R. App. P. 47.4.
court of criminal appeals,2 and we informed him that this appeal was subject to

dismissal for want of jurisdiction unless he or any party desiring to continue this

appeal filed a response with this court by December 8, 2016, showing grounds

for continuing the appeal. See Tex. R. App. P. 44.3. Thomas filed a response,

but it does not show grounds for continuing the appeal. Accordingly, we dismiss

this appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f); Ex parte Rogers,

Nos. 02-11-00333-CR, 02-11-00334-CR, 02-11-00335-CR, 2011 WL 4414708, at

*1 (Tex. App.—Fort Worth Sept. 22, 2011, no pet.) (mem. op., not designated for

publication) (dismissing appeals for want of jurisdiction because appellant

attempted to appeal from the court of criminal appeals’s denial of his applications

for writ of habeas corpus).


                                                    /s/ Lee Gabriel

                                                    LEE GABRIEL
                                                    JUSTICE

PANEL: LIVINGSTON, C.J.; GABRIEL and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 22, 2016



      2
        See Tex. Code Crim. Proc. Ann. art. 11.07, § 3(a) (West 2015) (providing
that “[a]fter final conviction in any felony case, the writ must be made returnable
to the Court of Criminal Appeals of Texas at Austin, Texas”); accord Tex. Const.
art. V, § 5 (providing that court of criminal appeals has final appellate jurisdiction
on all questions of law in criminal matters).


                                          2